Exhibit 10.1

 

AMENDMENT NO. 2 TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
July 7, 2016 (this “Amendment No. 2”), is by and among Wells Fargo Capital
Finance, LLC, successor by merger to Wachovia Capital Finance Corporation
(Central), formerly known as Congress Financial Corporation (Central), in its
capacity as agent pursuant to the Loan Agreement (as hereinafter defined) acting
for and on behalf of the parties thereto as lenders (in such capacity, “Agent”),
the parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), Haynes International, Inc., a Delaware corporation
(“Haynes Parent” and together with any other Person that at any time becomes a
Borrower under the Loan Agreement, each individually, a “Borrower” and
collectively, “Borrowers”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Haynes Parent and Haynes Wire Company, a Delaware
corporation (“Haynes Wire”) have entered into financing arrangements pursuant to
which Lenders (or Agent on behalf of Lenders) have made and may make loans and
advances and provide other financial accommodations to Borrowers as set forth in
the Third Amended and Restated Loan and Security Agreement, dated July 14, 2011,
by and among Agent, Lenders and Borrowers, as amended by Amendment No. 1 to
Third Amended and Restated Loan and Security Agreement, dated September 17, 2013
(as the same now exists and is amended and supplemented pursuant hereto and may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other Financing Agreements;

 

WHEREAS, effective as of May 2, 2016, Haynes Wire has merged with and into
Haynes Parent, with Haynes Parent as the surviving corporation, resulting in
Haynes Parent being the only Borrower on the date hereof;

 

WHEREAS, Haynes Parent desires to amend certain provisions of the Loan Agreement
as set forth herein, and Agent and Lenders are willing to agree to such
amendments on the terms and subject to the conditions set forth herein;

 

WHEREAS, by this Amendment No. 2, Agent, Lenders and Haynes Parent desire and
intend to evidence such amendments;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

1.     Definitions.

 

(a)           Additional Definitions.  Section 1 of the Loan Agreement is hereby
amended to include, in addition and not in limitation, each of the following
definitions in the appropriate alphabetical order:

 

(i)    “Amendment No. 2” shall mean Amendment No. 2 to Third Amended and
Restated Loan and Security Agreement, dated July 7, 2016, by and among Agent,
Lenders and Haynes Parent, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

(ii)   “Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

 

(iii)  “Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

(iv)  “EEA Financial Institution” shall mean (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;

 

(v)   “EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

(vi)  “EEA Resolution Authority” shall mean any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

 

(vii) “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

(viii)  “Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

2

--------------------------------------------------------------------------------


 

(b)           Amendments to Definitions.

 

(i)    Borrowers.  The definition of “Borrowers” set forth in Section 1 of the
Loan Agreement is hereby amended by adding the following at the beginning of
clause (b) thereof:

 

“at all times prior to May 2, 2016, but not thereafter,”

 

(ii)   Bank Products.  The definition of “Bank Products” set forth in Section 1
of the Loan Agreement is hereby amended by deleting each reference to “Borrower”
contained therein and replacing it with the following:  “Borrower or its
Subsidiaries”.

 

(iii)  Permitted Acquisitions.  The definition of “Permitted Acquisitions” set
forth in Section 1 of the Loan Agreement is hereby amended by deleting clauses
(i) and (j) thereof in their entirety and replacing them with the following:

 

“(i) as of the date of such acquisition and after giving effect to all payments
in connection with such acquisition, either (i) Excess Availability shall be not
less than an amount equal to twenty (20%) percent of the Maximum Credit or
(ii) (A) Excess Availability shall be not less than an amount equal to fifteen
(15%) percent of the Maximum Credit and (B) the Fixed Charge Coverage Ratio of
Borrowers and their Subsidiaries (on a consolidated basis) as of the end of the
fiscal month most recently ended prior to such acquisition for which financial
statements of Borrowers and their Subsidiaries have been received by Agent shall
be not less than 1.0 to 1.0 for the period of the immediately preceding twelve
(12) consecutive fiscal months ending on the last day of such fiscal month,

 

(j) [Reserved], and”

 

(c)           Interpretation.  For purposes of this Amendment No. 2, all terms
used herein which are not otherwise defined herein, including but not limited
to, those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 2.

 

2.             Unused Line Fee.  Section 3.2(b) of the Loan Agreement is hereby
amended by deleting the reference therein to “two hundred fifty one thousandths
(.25%) percent per annum” and replacing it with “one-fifth of one (.20%) percent
per annum”.

 

3.             Changes in Laws and Increased Costs of Loans.

 

(a)           Section 3.3(a) of the Loan Agreement is hereby amended by adding a
reference to “or liquidity” after the reference to “reserve” contained therein.

 

(b)           Section 3.3 of the Loan Agreement is hereby amended by adding the
following new subsection (e) at the end thereof:

 

“(e) For purposes of this Section 3.3 and any other applicable provision of

 

3

--------------------------------------------------------------------------------


 

this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Basel Committee on Banking Supervision and all requests, rules, guidelines
or directives promulgated thereunder or in connection therewith shall be deemed
to have gone into effect after the date hereof regardless of the date actually
enacted, adopted, promulgated or issued.”

 

4.             Collection of Accounts.  Section 6.3(a) of the Loan Agreement is
hereby amended by deleting the last sentence thereof in its entirety and
replacing it with the following:

 

“For purposes hereof, a “Direct Remittance Event” shall exist at any time that
(A) a Default or Event of Default shall exist or have occurred and be continuing
or (B) Excess Availability shall have fallen below an amount equal to ten (10%)
percent of the Maximum Credit.”

 

5.             Authorization to Make Loans.  Section 6.6(a) of the Loan
Agreement is hereby amended by adding the following at the end thereof:  “All
requests for Loans may be delivered through Agent’s electronic platform or
portal.  All requests for Loans which are not made on-line via Agent’s
electronic platform or portal shall be subject to (and unless Agent elects
otherwise in the exercise of its sole discretion, such requested Loans shall not
be made until the completion of) Agent’s authentication process (with results
satisfactory to Agent) prior to the funding of any such Loan.”

 

6.             Mitigation Obligation; Replacement of Lenders.  Section 6 of the
Loan Agreement is hereby amended by adding the following new Section 6.14 at the
end thereof:

 

“6.14  Mitigation Obligation; Replacement of Lenders.

 

(a)     If any Lender requests compensation under Section 3.3, or if Borrowers
are required to pay any Taxes, Other Taxes or additional amounts to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 6.5, then such Lender (an “Affected Lender”) shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 3.3 or 6.5, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)  If, after such reasonable efforts, such Affected Lender does not so
designate a different on of its lending offices or assign its rights to another
one of its offices or branches so as to eliminate Borrowers’ obligation to pay
any future amounts to such Affected Lender as described in
Section 6.14(a) above, then

 

4

--------------------------------------------------------------------------------


 

Borrowers may, at their sole expense and effort, upon notice to such Affected
Lender and the Administrative Agent, require such Affected Lender to assign and
delegate, without recourse (in accordance with and subject to the provisions of
Section 13.7, as applicable), all its interests, rights (other than its existing
rights to payments pursuant to Sections 3.3 or 6.5) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that
(i) Borrowers shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Affected Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Accommodations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrowers (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.3 or payments required to be made pursuant to
Section 6.5, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrowers to require such assignment and
delegation cease to apply.”

 

7.             Collateral Reporting.  Section 7.1(a)(i) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(i) as soon as possible after the end of each calendar quarter (but in any
event by the close of business on the fourth (4th) Business Day after the end
thereof), on a quarterly basis, provided, that, at any time that there are any
Loans outstanding, as soon as possible after the end of each month (but in any
event by the close of business on the fourth (4th) Business Day after the end
thereof) and at any time that Excess Availability is less than $15,000,000, as
soon as possible after the end of each week (but in any event by the close of
business on the fourth (4th) Business Day after the end thereof), or more
frequently as Agent may request at any time that a Default or Event of Default
exists or has occurred and is continuing, a Borrowing Base Certificate setting
forth the calculation of the Borrowing Base as of the last Business Day of the
immediately preceding period, duly completed and executed by the vice
president-finance, chief financial officer, treasurer, assistant treasurer,
controller or other financial or senior officer of Haynes Parent, together with
all schedules required pursuant to the terms of the Borrowing Base Certificate
duly completed (including a schedule of all Accounts created, collections
received and credit memos issued for each day of the immediately preceding
period); “

 

8.             Consolidation, Merger, Etc.  Section 9.7(a) is hereby amended by
deleting the reference to “$150,000” contained in clause (vi)(B) therein and
replacing it with “$1,000,000”.

 

5

--------------------------------------------------------------------------------


 

9.             Dividends and Redemptions.  Section 9.11(d) of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:

 

“(d) Haynes Parent may pay cash dividends in respect of its Capital Stock or
purchase its Capital Stock; provided, that, each of the following conditions is
satisfied, (i) Agent shall have received from Administrative Borrower (A) not
less than two (2) Business Days’ written notice prior to the date of the payment
of any dividends (specifying the amount to be paid by Haynes Parent) and (B) not
more two (2) Business Days’ written notice after the date of any purchase of
Capital Stock (specifying the amount paid by Haynes Parent), (ii) such dividends
and purchases shall be paid with funds legally available therefor, (iii) such
dividends and purchases shall not violate any law or regulation or the terms of
any indenture, agreement or undertaking to which Haynes Parent is a party or by
which its property is bound, (iv) as of the date of such dividend payment (other
than with respect to quarterly dividends paid by Haynes Parent in respect of its
fiscal quarters ending on each of December 31, March 31, June 30 and
September 30 of each year) or purchase and after giving effect thereto, either
(A) Excess Availability shall be not less than an amount equal to twenty (20%)
percent of the Maximum Credit or (B) (1) Excess Availability shall be not less
than an amount equal to fifteen (15%) percent of the Maximum Credit and (2) the
Fixed Charge Coverage Ratio of Borrowers and their Subsidiaries (on a
consolidated basis) as of the end of the fiscal month most recently ended prior
to such payment or purchase for which financial statements of Borrowers and
their Subsidiaries have been received by Agent shall be not less than 1.0 to 1.0
for the period of the immediately preceding twelve (12) consecutive fiscal
months ending on the last day of such fiscal month, (v) only with respect to the
payment of any quarterly dividends paid by Haynes Parent in respect of its
fiscal quarters ending on each of December 31, March 31, June 30 and
September 30 of each year, if, as of the date of such dividend payment or after
giving effect thereto, Excess Availability shall be less than an amount equal to
twenty (20%) percent of the Maximum Credit, the aggregate amount of all such
dividends paid in cash in any fiscal year shall not exceed $20,000,000, and
(vi) as of the date of any such payment or purchase and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing.”

 

10.          Costs and Expenses.  Section 9.21(f) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(f) all reasonable out-of-pocket expenses and costs heretofore and from time to
time hereafter incurred by Agent during the course of periodic field
examinations of the Collateral and such Borrower’s operations (it being
understood that unless an Event of Default shall exist or have occurred and be
continuing, if Excess Availability has not fallen below $15,000,000, only one
(1) such field examination shall be conducted at the expense of such Borrower in
any calendar year and unless an Event of Default shall exist or have occurred
and be

 

6

--------------------------------------------------------------------------------


 

continuing, if Excess Availability at any time has fallen below $15,000,000, not
more than two (2) such field examinations shall be conducted at the expense of
such Borrower in any calendar year ), plus, in each case, a per diem charge at
Agent’s then standard rate for Agent’s examiners in the field and office (which
rate as of the date hereof is $1,000 per person per day, not to exceed $30,000
during any calendar year other than with respect to such amounts incurred after
a Default or Event of Default); and”

 

11.          Fixed Charge Coverage Ratio.  Section 9.18 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

“9.18 Fixed Charge Coverage Ratio.  At any time that Excess Availability is less
than an amount equal to ten (10%) percent of the Maximum Credit, the Fixed
Charge Coverage Ratio of Borrowers and their Subsidiaries (on a consolidated
basis) determined as of the end of the fiscal month most recently ended for
which financial statements of Borrowers and their Subsidiaries have been
received by Agent shall be not less than 1.0 to 1.0 for the period of the
immediately preceding twelve (12) consecutive fiscal months ending on the last
day of such fiscal month.”

 

12.          Term.  Section 13.1(a) of the Loan Agreement is hereby amended by
deleting the first sentence thereof and replacing it with the following:

 

“This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on July 7, 2021 (the “Maturity Date”), unless sooner
terminated pursuant to the terms hereof.”

 

13.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Section 13 of the Loan Agreement is hereby amended by adding the
following new Section 13.13 at the end thereof:

 

“13.13 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if

 

7

--------------------------------------------------------------------------------


 

applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Agreement; or

 

(iii) the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

14.          Amendment Fee.  In consideration of the amendments set forth
herein, Haynes Parent shall on the date hereof, pay to Agent, for the ratable
account of Lenders, or Agent, at its option, may charge the loan account of
Haynes Parent maintained by Agent, a non-refundable amendment fee in the amount
of $240,000, which fee is fully earned and payable as of the date hereof and
shall constitute part of the Obligations.

 

15.          Representations and Warranties.  Haynes Parent represents and
warrants with and to Agent and Lenders as follows, which representations and
warranties shall survive the execution and delivery hereof, the truth and
accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Financing Agreements, being a continuing
condition of the making of Loans and providing Letters of Credit to Haynes
Parent:

 

(a)           no Default or Event of Default exists or has occurred and is
continuing as of the date of this Amendment No. 2;

 

(b)           this Amendment No. 2 and each other agreement to be executed and
delivered by Haynes Parent in connection herewith (together with this Amendment
No. 2, the “Amendment Documents”) has been duly authorized, executed and
delivered by all necessary action on the part of Haynes Parent and, if
necessary, its equity holders and is in full force and effect as of the date
hereof and the agreements and obligations of Haynes Parent contained herein and
therein constitute legal, valid and binding obligations of Haynes Parent,
enforceable against Haynes Parent in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights;

 

(c)           the execution, delivery and performance of this Amendment No. 2
and the other Amendment Documents (i) are all within Haynes Parent’s corporate
powers and (ii) are not in contravention of law or the terms of Haynes Parent’s
certificate of incorporation, by laws, or other organizational documentation, or
any indenture, agreement or undertaking to which Haynes Parent is a party or by
which Haynes Parent or its property are bound; and

 

8

--------------------------------------------------------------------------------


 

(d)           all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended hereby and after
giving effect to any updated information contained in the Information
Certificate, dated of even date herewith, delivered by Haynes Parent to Agent on
the date hereof, are true and correct in all material respects on and as of the
date hereof, as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct as of such date.

 

16.          Conditions Precedent. The amendments contained herein shall only be
effective upon the satisfaction of each of the following conditions precedent in
a manner satisfactory to Agent:

 

(a)           Agent shall have received counterparts of this Amendment No. 2,
duly authorized, executed and delivered by Haynes Parent and Lenders;

 

(b)           Agent shall have received a true and correct copy of each consent,
waiver or approval (if any) to or of this Amendment No. 2, which Haynes Parent
is required to obtain from any other Person, and such consent, approval or
waiver (if any) shall be in form and substance reasonably satisfactory to Agent;

 

(c)           Agent shall have received evidence, in form and substance
satisfactory to Agent, that Haynes Wire has merged with and into Haynes Parent,
with Haynes Parent as the surviving corporation;

 

(d)           Agent shall have received, in form and substance satisfactory to
Agent, (i) a mortgage modification, in form and substance satisfactory to Agent,
with respect to the existing Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing against the Real Property of Haynes Parent located
in Kokomo, Indiana and evidence of the filing thereof with the real property
records of Howard County, Indiana, (ii) an endorsement to the loan title policy
to reflect such mortgage modification and (iii) an updated title search against
the Real Property of Haynes Parent located in Kokomo, Indiana;

 

(e)           Agent (for the ratable account of Lenders) shall have received in
cash (or Agent shall have charged the loan account of Borrowers) the full amount
of the fee referred to in Section 14 hereof; and

 

(f)            No Default or Event of Default shall exist or have occurred and
be continuing.

 

17.          Effect of this Amendment.  Except as expressly set forth herein, no
other amendments, changes, consents or modifications to the Financing Agreements
are intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers shall not be entitled to any other or
further amendment or consent by virtue of the provisions of this Amendment No. 2
or with respect to the subject matter of this Amendment No. 2.  To the extent of
conflict between the terms of this Amendment No. 2 and the other Financing
Agreements, the

 

9

--------------------------------------------------------------------------------


 

terms of this Amendment No. 2 shall control.  The Loan Agreement and this
Amendment No. 2 shall be read and construed as one agreement.

 

18.          Governing Law.  The validity, interpretation and enforcement of
this Amendment No. 2 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of Illinois but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Illinois.

 

19.          Binding Effect.  This Amendment No. 2 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

 

20.          Further Assurances.  Borrowers shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 2.

 

21.          Entire Agreement.  This Amendment No. 2 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.

 

22.          Headings.  The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 2.

 

23.          Counterparts.  This Amendment No. 2 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission (including by pdf e-mail transmission) shall have the same force
and effect as delivery of an original executed counterpart of this Amendment
No. 2.  Any party delivering an executed counterpart of this Amendment No. 2 by
telefacsimile or other electronic method of transmission shall also deliver an
original executed counterpart of this Amendment No. 2, but the failure to do so
shall not affect the validity, enforceability, and binding effect of this
Amendment No. 2.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

WELLS FARGO CAPITAL FINANCE, LLC, as Agent and a Lender

 

 

 

By:

/s/ Daniel J. Ross

 

Title:

Asst. Vice President

 

 

 

 

 

JPMORGAN CHASE BANK N.A., as a Lender

 

 

 

By:

/s/ John Petry

 

Title:

Authorized Officer

 

 

 

 

 

 

HAYNES INTERNATIONAL, INC.

 

 

 

By:

/s/ Daniel Maudlin

 

Title:

Vice President – Finance, CFO

 

Amendment No. 2 to Third A&R Loan and Security
Agreement

 

--------------------------------------------------------------------------------